Title: To George Washington from Commodore John Hazelwood, 10 October 1777
From: Hazelwood, John
To: Washington, George



Fort Island [Pa.]October 10th 1777
May it please Your Excellency

I Received Your Excellencys Letter of the 7th of October & note the Contents, & shall give Your Officer every assistance in my power & furnish him with every kind of Ammunition & other Stores he may want—We are now carrying over the Cannon & Stores for him, & you may depend nothing shall be wanting that’s in my power to do for him, & I make no doubt but we shall be able to hold this pass against any force they can bring against it—We have been deserted by two Captains, their Officers & whole Crews & a number of Privates in many of the Vessels in the Fleet yet with what we have got I hope to support the Pass notwithstanding.

After the loss of Billinsport, the Commander in Chief of the Fleet sent me a Flag to surrender up the Fleet & not to destroy any part of it, & that it was in vain to pretend to hold out against such a force as was against us & that we soon should have no retreat & now we should have the Kings pardon & not only that but our liberty also—I sent him for answer, That I well know the valour & bravery of their Navy & Army, & that I should endeavour to gain their esteem by a glorious defence tho’ we had their enmity & desired them to desist in sending any more on any such errands, for that I would defend this River & Pass to the last extremity & that I expected a much larger force to encounter with than he has brought—They have moved one of the Chevaux de Frieze a little out of its place, but not so as to make a pass, & I have an old Ship Ballasted to sink this day near it that will stop that little vacancy again. We annoy’d them so much with the Galleys, that they could do but little with them without too much risk. I have drove five of their Ships from Chester, with four Galleys & one fire Raft, & had they not run off would destroy’d them all, & since that have drove four of them, with the Galleys from their Stations off Billinsport, but they have since return’d with four more, & as we are not well stocked with Ammunition, we suffer them to lay within sight of us for the present, as they can do us no harm where they now lay, & we fear nothing here but want of Ammunition, Provisions & desertion of our Men, otherwise should be quite easy. Having not to add, am Your Excellencys Most obedt & very Hble Servt

John Hazelwood


P.S. Inclos’d is a Copy of Orders given to Chas Alexander Esqr. of the Delaware Frigate, which I am sorry was not complied with.

